Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed November 10, 2020. Claims 4-5 have been cancelled. Claims 1 and 9 have been amended. Claims 11-16 added as new. Therefore, claims 1-3, and 6-16 have been examined and are pending with this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt (DE 202016104179 U1) in views of LEE et al. (US 2020/0050257 A1), hereinafter referenced as Hildebrandt and LEE respectively.

Regarding claim 1, Hildebrandt disclose, a virtual reality head-mounted apparatus (i.e. Fig. 1, head-mountable display, element 1) comprising:
(a), an apparatus body comprising two convex lenses (i.e. Fig. 1, para. 0031, elements 6a, 6b), 
(b), an electronic device (i.e. LEE teaches, Fig.6, electronic device 601), and 
(c), two cameras (i.e. para. 0033, elements 7, 8, 9),

(d), the two cameras being respectively located at a user side of the two convex lenses  ( i.e. para. 0031, element 6a, 6b) for acquiring eye pattern features of a user corresponding to each of the two convex lenses, and 
[See para. 0015 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1 below] “Arrange an eye camera on the side of the eye outside the field of view and to view the eyes laterally and, if necessary, with several eye cameras from several angles of view.
[See para. 0031 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1 below]  “The lens optics (6a,  6b)  serves as a wide-angle lens to magnify the displayed partial images for the user's eyes to provide a wider field of view”), and each convex lens has one or more infrared light sources and a camera distributed at a periphery of the convex lens.

[See para. 0033 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1 below]  “For the arrangement of eye cameras (7, 8, 9) shows Fig.1 for the left eye 2a and the right eye 2B two different variants, of which Of course, only one can be realized for both eyes in the case of actual VR glasses… They are also used to eye 2B two also on the side of the eye 2B mounted infrared light sources 10 and 11”).

(e), a lens of a first camera of the two cameras facing an eye of the user for acquiring the eye pattern features of the user,

[See para. 0033 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1 below]  “For the arrangement of eye cameras (7, 8, 9) shows Fig.1 for the left eye 2a and the right eye 2B two different variants, of which Of course, only one can be realized for both eyes in the case of actual VR glasses… They are also used to illuminate the eye 2B two also on the side of the eye 2B mounted infrared light sources 10 and 11”).

(f), the electronic device located on a side of the two convex lenses away from the user and configured for displaying virtual reality content and receiving the eye pattern features from the cameras, (g1), wherein the apparatus further comprises an apparatus interface provided on the apparatus body on the side of the convex lens away from the user, (g2), the apparatus interface being electrically connected to the electronic device, (g3),  the two cameras are connected to the apparatus interface and configured (g4), upon receiving a control instruction transmitted by the electronic device through the apparatus interface, (g5), acquire the eye pattern features, and (h1), wherein the apparatus is further configured to conduct, based on the eye pattern features (h2), Identity verification on the user without interrupting the displaying of the virtual reality content.

However, Hildebrandt (DE 202016104179 U1) fail to disclose: (f-h)

In the similar field of endeavor, LEE et al. (US 2020/0050257 A1) discloses, 

(f), the electronic device located on a side of the two convex lenses away from the user and configured for displaying virtual reality content and receiving the eye pattern features from the cameras,
 (I.e. Fig. 6, Para. 0081, ||. 1-5, “The electronic device 601 may be coupled to the electronic device 602. As the user wears the electronic device 602 coupled to the electronic device 601, the user may observe a left-eye image Lens 1 and a right-eye image Lens 2 that are displayed on the optical surface 630 (e.g., the display 160) of the electronic device 601.
 Also, see (I.e. Fig. 6, Para. 0088, ||. 5-8, “The camera 640 may capture an image corresponding to the eyes of the user of the electronic device 602 or a surrounding area of the eyes in which the image has been reflected from the optical surface 630 based on infrared light”).

(g1), wherein the apparatus further comprises an apparatus interface provided on the apparatus body on the side of the convex lens away from the user 
(I.e. Fig. 6, para. 0080, ||. 1-1, “An electronic device 602 may be an HMD or a VR device). And para. 0081, ||. 2-4, “As the user wears the electronic device 602 coupled to the electronic device 601, the user may observe a left-eye image Lens 1 and a right-eye image Lens 2”), 

 	(g2), the apparatus interface being electrically connected to the electronic device 
(I.e. Fig. 6, para. 0085, ||. 1-7, “The optical surface 630 of the electronic device 601 may provide a virtual image to the user wearing the electronic device 602, and may include the display 160. For example, the electronic device 601 may be physically or electrically coupled to the electronic device 602 to provide a virtual image to the user wearing the electronic device 602 through the optical surface 630 of the electronic device 601”), and

(g3), the two cameras are connected to the apparatus interface 
( i.e. para. 0081, ||. 2-4, “As the user wears the electronic device 602 coupled to the electronic device 601, the user may observe a left-eye image Lens 1 and a right-eye image Lens 2”) and configured to

(g4), upon receiving a control instruction transmitted by the electronic device through the apparatus interface 
(i.e. Fig. 6, para. 0090, ||. 1-21, “The processor 650 or 651 may be included in the electronic device 601 or 602 to control an operation or configuration of at least one 

(g5), acquire the eye pattern features (i.e. Fig. 5, para. 0074, ||. 5-11, “The camera 540 may capture an image corresponding to the eyes of the user of the electronic device 502 or a surrounding area of the eyes in which the image has been reflected from the optical surface 530 based on infrared light. When capturing the image using a high-pixel camera, the camera 540 may obtain precise information regarding the user's eyes such as wrinkles around the user's eyes or twitches of the eyes, etc.)”, and 

(f1), wherein the apparatus is further configured to conduct, based on the eye pattern features 
(i.e. Fig. 5, para. 0074, ||. 5-11, “The camera 540 may capture an image corresponding to the eyes of the user of the electronic device 502 or a surrounding area of the eyes in which the image has been reflected from the optical surface 530 based on infrared light. When capturing the image using a high-pixel camera, the camera 540 may obtain precise information regarding the user's eyes such as wrinkles around the user's eyes or twitches of the eyes, etc.)”  

(f2), Identity verification on the user without interrupting the displaying of the virtual reality content 
  (I.e. Fig. 8, Para. 0103, ||. 1-7, “According to an embodiment, the processor may identify a facial expression of the user wearing the electronic device 802 based on the detected distance change and even predict the emotion of the user. The processor may identify the user's facial expression or emotion corresponding to the detected distance change by using data regarding the user's facial expression or emotion stored in advance in the memory). Also, see para. 0009,

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, (d to f2), thought by LEE, which disclose, the user can wearing electronic device for display by using head-mountable display (HMD) or VR glasses, or VR devices with lenses, and cameras, and also “the electronic device 601 may be physically or electrically coupled to the electronic device 602 to provide a Hildebrandt with Lee provides the advantage of using HMD alone and/or in combination with a portable/mobile video device (cellphone) allowing the user to view material on their phone in 3 dimensions.

Regarding claim 2, Hildebrandt disclose everything as applied claim 1 as above, further Hildebrandt disclose, the apparatus, wherein the first camera is located below a first convex lens of the two convex lenses, and tilts upward by a first angle, so that the lens of the first camera faces the eye of the user (i.e. 
[See para. 0015 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “arrange an eye camera on the side of the eye outside the field of view and to view the eyes laterally and, if necessary, with several eye cameras from several angles of view.
[See para. 0033 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “In the right chamber are laterally left and right of the eye 2B two eye cameras 8, 9, arranged the eye 2B and observe its eye movements laterally from different viewing angles”, wherein camera 8 and 9 are located upper the optical lens”.

Regarding claim 3, Hildebrandt disclose everything as applied claim 1 as above, further Hildebrandt disclose, the apparatus, wherein the first camera is located above a first convex lens of the two convex lenses, and tilts downward by a second angle, so that the lens of the first camera faces the eye of the user (i.e. 
[See para. 0033 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “eye cameras 7, 8, and 9 shows (element 1) for the left eye 2a and the right eye 2 B two different variants”, wherein camera 7 is located below the optical lens).

Regarding claim 6, Hildebrandt disclose everything as applied claim 1 as above, further Hildebrandt disclose, the apparatus, wherein the first camera is located outside a visible area of a first convex lens of the two convex lenses with respect to the user (i.e. 
[See para. 0015 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “arrange an eye camera on the side of the eye outside the field of view and to view the eyes laterally and, if necessary, with several eye cameras from several angles of view.
[See para. 0031 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1]  “The lens optics (6a,  6b)  serves as a wide-angle lens to magnify the displayed partial images for the user's eyes to provide a wider field of view”), and each convex lens has one or more infrared light sources and a camera distributed at a periphery of the convex lens

Regarding claim 7, Hildebrandt disclose everything as applied claim 1 as above, further Hildebrandt disclose, the apparatus, wherein a position of the first camera is in contact with an edge of a first convex lens of the two convex lenses (i.e. 
[See para. 0031 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1]  “The lens optics (6a,  6b)  serves as a wide-angle lens to magnify the displayed partial images for the user's eyes to provide a wider field of view”), and each convex lens has one or more infrared light sources and a camera distributed at a periphery of the convex lens.
[See para. 0033 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “In the right chamber are laterally left and right of the eye 2B two eye cameras 8, 9, arranged the eye 2B and observe its eye movements laterally from different viewing angles”, wherein camera 8 and 9 are located upper the optical lens”.

Regarding claim 8, Hildebrandt disclose everything as applied claim 1 as above, further Hildebrandt disclose, the apparatus, wherein the first camera is an RGB camera or an RGB-IR camera (i.e. 
[See para. 0033 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “At the eye cameras 8 and 9 are infrared cameras”.

Regarding claim 9, Hildebrandt disclose, a virtual reality head-mounted apparatus, comprising:

(a1), an apparatus body comprising a convex lens and a camera, 
[See para. 0031 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “The lens optics (6a,  6b)  serves as a wide-angle lens to magnify the displayed partial images for the user's eyes to provide a wider field of view”), and each convex lens has one or more infrared light sources and a camera distributed at a periphery of the convex lens
[See para. 0033 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “For the arrangement of eye cameras (7, 8, 9) shows (element 1) for the left eye 2a and the right eye 2B two different variants, of which Of course, only one can be realized for both eyes in the case of actual VR glasses… They are also used to illuminate the eye 2B two also on the side of the eye 2B mounted infrared light sources 10 and 11”).

(a2), the camera being on a user side of the convex lens, and 
[See para. 0015 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “arrange an eye camera on the side of the eye outside the field of view and to view the eyes laterally and, if necessary, with several eye cameras from several angles of view.
[See para. 0031 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1]  “The lens optics (6a,  6b)  serves as a wide-angle lens to magnify the displayed partial images for the user's eyes to provide a wider field of view”), and each convex lens has one or more infrared light sources and a camera distributed at a periphery of the convex lens
[See para. 0033 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1]  “For the arrangement of eye cameras (7, 8, 9) shows Fig.1 for the left eye 2a and the right eye 2B two different variants, of which Of course, only one can be realized for both eyes in the case of actual VR glasses… They are also used to illuminate the eye 2B two also on the side of the eye 2B mounted infrared light sources 10 and 11”).

(a3), a lens of the camera facing an eye of a user for acquiring eye pattern features of the user; and
[See para. 0033 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1]  “For the arrangement of eye cameras (7, 8, 9) shows Fig.1 for the left eye 2a and the right eye 2B two different variants, of which Of course, only one can be realized for both eyes in the case of actual VR glasses… They are also used to illuminate the eye 2B two also on the side of the eye 2B mounted infrared light sources 10 and 11”).

an apparatus interface; and

However, Hildebrandt (DE 202016104179 U1) fail to disclose: (b1-b3, c1-c2, & d1-d2)
In the similar field of endeavor, LEE et al. (US 2020/0050257 A1) discloses, 

(b1), an electronic device for displaying virtual reality content and receiving the eye pattern features from the camera, and located on a side of the convex lens away from the user,
 LEE disclosing, (i.e. Fig. 6, Para. 0081, ||. 1-5, “The electronic device 601 may be coupled to the electronic device 602. As the user wears the electronic device 602 coupled to the electronic device 601, the user may observe a left-eye image Lens 1 and a right-eye image Lens 2 that are displayed on the optical surface 630 (e.g., the display 160) of the electronic device 601.
 Also, see (I.e. Fig. 6, Para. 0088, ||. 5-8, “The camera 640 may capture an image corresponding to the eyes of the user of the electronic device 602 or a surrounding area of the eyes in which the image has been reflected from the optical surface 630 based on infrared light”).

(b2), the apparatus interface being electrically connected to the electronic device LEE disclosing, (I.e. Fig. 6, para. 0085, ||. 1-7, “The optical surface 630 of the electronic device 601 may provide a virtual image to the user wearing the electronic device 602, and may include the display 160. For example, the electronic device 601 may be physically or electrically coupled to the electronic device 602 to provide a virtual image to the user wearing the electronic device 602 through the optical surface 630 of the electronic device 601”), and 
located on the side of the convex lens away from the user (I.e. Fig. 6, para. 0080, ||. 1-1, “An electronic device 602 may be an HMD or a VR device). And para. 0081, ||. 2-4, “As the user wears the electronic device 602 coupled to the electronic 
(c1), wherein the camera is connected to the apparatus interface through a data line (i.e. Fig. 1, para. 0065,|| 1-5, “The electronic device 101 may be coupled to the electronic device 102. The electronic device 101 may be wirelessly/wiredly connected with the electronic device 102. For example, the electronic device 101 may be connected with the electronic device 102 by using a universal serial bus (USB),”) and, 
(c2), is configured to, upon receiving a switch control instruction from the electronic device through the apparatus interface and the data line (i.e. LEE; para. 0059, ||. 26-30, “The device management application may manage (e.g., install, remove, or update) a function (e.g., turn on/turn off of an external electronic device itself (or a part thereof) or control of brightness (or resolution) of a display) of an external device communicating with the electronic device”), 
 (c3), perform a status switching operation in response to the switch control instruction (i.e. para. 0059, ||. 26-30) and acquire eye pattern features (i.e. acquiring/capturing eyes/pattern of the user, para. 0009, 0040, and 0121), 

(d1), wherein the apparatus is further configured to conduct, based on the eye pattern features, 
LEE disclosing, (i.e. Fig. 5, para. 0074, ||. 5-11, “The camera 540 may capture an image corresponding to the eyes of the user of the electronic device 502 or a surrounding area of the eyes in which the image has been reflected from the optical camera, the camera 540 may obtain precise information regarding the user's eyes such as wrinkles around the user's eyes or twitches of the eyes, etc.),”  (Also, acquiring/capturing eyes/pattern of the user, para. 0009, 0040, and 0121)

(d2), Identity verification on the user without interrupting the displaying of the virtual reality content
LEE disclosing,  (I.e. Fig. 8, Para. 0103, ||. 1-7, “According to an embodiment, the processor may identify a facial expression of the user wearing the electronic device 802 based on the detected distance change and even predict the emotion of the user. The processor may identify the user's facial expression or emotion corresponding to the detected distance change by using data regarding the user's facial expression or emotion stored in advance in the memory”). Also, see para. 0009, 

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, (b1-b3, c1-c2, & d1-d2), thought by LEE, which disclose, the user can wearing electronic device for display by using head-mountable display (HMD) or VR glasses, or VR devices with lenses, and cameras, and also “the electronic device 601 may be physically or electrically coupled to the electronic device 602 to provide a virtual image to the user”Fig.6, para. 0085. The modification to modify Hildebrandt with Lee provides the advantage of using HMD alone and/or in combination with a portable/mobile video device (cellphone) allowing the user to view material on their phone in 3 dimensions.


Regarding claim 10, Hildebrandt disclose everything as applied claim 1 as above, further Hildebrandt disclose, the apparatus, an adjustment component for performing angular adjustment for the first camera, such that the lens of the first camera faces the eye of the user (i.e. 
[See para. 0015 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “arrange an eye camera on the side of the eye outside the field of view and to view the eyes laterally and, if necessary, with several eye cameras from several angles of view.
[See para. 0031 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1]  “The lens optics (6a,  6b)  serves as a wide-angle lens to magnify the displayed partial images for the user's eyes to provide a wider field of view”), and each convex lens has one or more infrared light sources and a camera distributed at a periphery of the convex lens.


Regarding claim 11, Hildebrandt and LEE disclose everything as applied claim 9 as above, further Hildebrandt disclose, the apparatus, , wherein the camera is located below the convex lens, and tilts upward by a first angle, so that the lens of the camera faces the eye of the user (i.e.
[See para. 0015 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “Arrange an eye camera on the side of the eye outside the field of view and to view the eyes laterally and, if necessary, with several eye cameras from several angles of view.
[See para. 0033 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “In the right chamber are laterally left and right of the eye 2B two eye cameras 8, 9, arranged the eye 2B and observe its eye movements laterally from different viewing angles”, wherein camera 8 and 9 are located upper the optical lens”.

Regarding claim 12, Hildebrandt and LEE disclose everything as applied claim 9 as above, further Hildebrandt disclose, the apparatus, wherein the camera is located above the convex lens, and tilts downward by a second angle, so that the lens of the camera faces the eye of the user (i.e. 
[See para. 0033 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “eye cameras 7, 8, and 9 shows (element 1) for the left eye 2a and the right eye 2 B two different variants”, wherein camera 7 is located below the optical lens).

Regarding claim 13, Hildebrandt and LEE disclose everything as applied claim 9 as above, further Hildebrandt disclose, the apparatus, , wherein the camera is located outside a visible area of the convex lens with respect to the user (i.e. 
[See para. 0015 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “arrange an eye camera on the side of the eye outside the field of view and to 
[See para. 0031 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1]  “The lens optics (6a,  6b)  serves as a wide-angle lens to magnify the displayed partial images for the user's eyes to provide a wider field of view”), and each convex lens has one or more infrared light sources and a camera distributed at a periphery of the convex lens

Regarding claim 14, Hildebrandt and LEE disclose everything as applied claim 9 as above, further Hildebrandt disclose, the apparatus, wherein the camera is in contact with an edge of the convex lens (i.e. 
[See para. 0031 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1]  “The lens optics (6a,  6b)  serves as a wide-angle lens to magnify the displayed partial images for the user's eyes to provide a wider field of view”), and each convex lens has one or more infrared light sources and a camera distributed at a periphery of the convex lens.
[See para. 0033 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “In the right chamber are laterally left and right of the eye 2B two eye cameras 8, 9, arranged the eye 2B and observe its eye movements laterally from different viewing angles”, wherein camera 8 and 9 are located upper the optical lens”.

Regarding claim 15, Hildebrandt and LEE disclose everything as applied claim 9 as above, further Hildebrandt disclose, the apparatus, wherein the camera is an RGB camera or an RGB-IR camera (i.e. 
[See para. 0033 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “At the eye cameras 8 and 9 are infrared cameras”.

Regarding claim 16, Hildebrandt and LEE disclose everything as applied claim 9 as above, further Hildebrandt disclose, the apparatus, an adjustment component for performing angular adjustment for the camera, such that the lens of the camera faces the eye of the user (i.e. 
[See para. 0015 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1] “arrange an eye camera on the side of the eye outside the field of view and to view the eyes laterally and, if necessary, with several eye cameras from several angles of view.
[See para. 0031 of the reference Hildebrandt (DE 202016104179 U1), See FIG. 1]  “The lens optics (6a,  6b)  serves as a wide-angle lens to magnify the displayed partial images for the user's eyes to provide a wider field of view”), and each convex lens has one or more infrared light sources and a camera distributed at a periphery of the convex lens.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFIZUR RAHMAN whose telephone number is (571)270-1717.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miller John can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSTAFIZUR RAHMAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422